ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on June 21st 2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claims Allowed
3.	Claims 1-20.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Schroeder et al. (US 2010/0115887; “Schroeder”).
Schroeder discloses a computer system for analyzing whether a package has been opened (para. [0031]) comprising:
	a memory (implied features in a computer)
	one or more processors (implied features in a computer)
receive an image (para. [0030])
Schroeder fails to disclose the foil (32) disposed around a perimeter of an object (24; Fig. 3) is secured by an optically active article.
Furthermore, it would not have been obvious to modify Schroeder with an optically active article because, Schroeder’s invention would require the addition of more elements to process the optically active article.
Regarding claim 17, the most relevant prior art is Schroeder et al. (US 2010/0115887; “Schroeder”).
Schroeder discloses a method comprising:
receiving, from an image capture device, an image corresponding to a wrapped package comprising foil (32) disposed around a perimeter of an object (24; para. [0030]-[0031]; Fig. 3).
Schroeder fails to disclose the foil being secured to the object by an optically active article.
Furthermore, it would not have been obvious to modify Schroeder with an optically active article because, Schroeder’s invention would require the addition of more elements to process the optically active article.
Baber fails to disclose an RFID tag on a first and second component.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731